               Case 2:20-cv-01698-BJR Document 29 Filed 02/12/21 Page 1 of 4




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     AMTAX HOLDINGS 260, LLC, an Ohio
10   limited liability company, AMTAX                   No. 2:20-cv-01698-BJR
     HOLDINGS 114, LLC, an Ohio limited
11
     liability company, and ALDEN TORCH                 UNOPPOSED MOTION TO CLARIFY
12   FINANCIAL LLC, a Delaware limited liability        OR EXTEND DATE TO COMPLETE
     company,                                           CONFERENCE REQUIRED UNDER
13                                                      FEDERAL RULE OF CIVIL
                                          Plaintiffs,   PROCEDURE 26(f)
14

15   v.

16   WASHINGTON STATE HOUSING
     FINANCE COMMISSION, a public body
17   Corporate and politic of the State of
     Washington, BILL RUMPF, an individual,
18   LISA J. BROWN, an individual, DIANE
19   KLONTZ, an individual, DUANE
     DAVIDSON, an individual, JASON
20   RICHTER, an individual, RICH NAFZIGER,
     an individual, ALBERT TRIPP, an individual,
21   RANDY ROBINSON, an individual, ALISHIA
     TOPPER, an individual, LOWEL KRUEGER,
22   an individual, KEN A. LARSEN, an individual,
23   and WENDY L. LAWRENCE, an individual,

24                                      Defendants.

25

26

27
                                                                          PACIFICA LAW GROUP LLP
     UNOPPOSED MOTION TO CLARIFY OR EXTEND                                    1191 SECOND AVENUE
     FRCP 26(f) CONFERENCE DATE                                                     SUITE 2000
                                                                         SEATTLE, WASHINGTON 98101-3404
     Case No. 2:20-cv-01698-BJR                                             TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 29 Filed 02/12/21 Page 2 of 4




 1          Defendant the Washington State Housing Finance Commission (the “Commission”)

 2   hereby moves the Court to clarify or extend the deadline by which the parties are required to confer
 3
     on the issues set forth in Rule 26(f) of the Federal Rules of Civil Procedure and the Local Civil
 4
     Rules. It is the Commission’s view that the Court’s order extending the deadline to answer the
 5
     Complaint, Dkt. No. 28, also extended the time for the parties’ scheduling conference under Rule
 6
     26(f), and that holding a scheduling conference now would be impractical and premature for the
 7

 8   same reasons the Commission previously stated in support of the extension. See LCR 16(a);

 9   Standing Order IV; Dkt. No. 26 at 3 (noting extension would allow the parties “time to confer”
10   about appropriate next steps “after the revisions are finalized”).
11
            Plaintiffs AMTAX Holdings 260, LLC, AMTAX Holdings 114, LLC, and Alden Torch
12
     Financial LLC (“Plaintiffs”), by contrast, have indicated that they understood the Court’s order to
13
     relate only to the deadline by which the Commission must answer the Complaint, and not to stay
14

15   the case entirely or otherwise extend any other case deadlines. See Dkt. 28. Plaintiffs have further

16   indicated that their understanding is based on both the text of the Court’s order and on the

17   Commission’s statement that its previous motion sought “only to extend a single opening deadline
18   to a date certain.” Dkt. 26 at 3. Plaintiffs accordingly have asked the Commission either to agree
19
     to proceed with the Rule 26(f) scheduling conference or to seek relief from the Court.
20
            To resolve this issue, clarify the parties’ obligations under the applicable rules, and to
21
     proceed efficiently in this litigation, the Commission respectfully requests that the Court enter an
22

23   order confirming that the parties need not complete the scheduling conference required under Rule

24   26(f) until at least 21 days after the Commission has answered or otherwise responded to the

25   operative complaint (i.e., by April 9, 2021). While Plaintiffs do not agree that an extension is
26
     necessary to proceed efficiently, they do not oppose this request.
27
     UNOPPOSED MOTION TO CLARIFY OR EXTEND                                       PACIFICA LAW GROUP LLP
                                                                                     1191 SECOND AVENUE
     FRCP 26(f) CONFERENCE DATE - 1                                                        SUITE 2000
                                                                                SEATTLE, WASHINGTON 98101-3404
     Case No. 2:20-cv-01698-BJR                                                    TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
               Case 2:20-cv-01698-BJR Document 29 Filed 02/12/21 Page 3 of 4




 1          It is also the Commission’s position that if it proceeds to file a motion to dismiss in response

 2   to the complaint as planned, then the parties should not be required to complete their Rule 26(f)
 3
     scheduling conference until 21 days after that dispositive motion is adjudicated. The Commission
 4
     believes that holding the Rule 26(f) scheduling conference after the adjudication of any such
 5
     motion will ensure the parties’ ensuing Joint Status Report and Discovery Plan are appropriately
 6
     focused on the efficient resolution of any legal or factual issues that remain in this case.
 7

 8          Plaintiffs do not agree that the Rule 26(f) scheduling conference should be delayed beyond

 9   April 9, 2021—which Plaintiffs have noted would be nearly five months after they initiated this
10   action—but defer to the Court to set whatever deadline that the Court, in its discretion, deems
11
     appropriate.
12
            DATED this 12th day of February, 2021.
13

14                                                  PACIFICA LAW GROUP LLP
15
                                                    By s/ Taki V. Flevaris
16                                                  Paul J. Lawrence, WSBA #13557
                                                    Taki V. Flevaris, WSBA #42555
17                                                  Alanna E. Peterson, WSBA #46502
                                                    1191 Second Avenue, Suite 2000
18                                                  Seattle, WA 28101
19                                                  Telephone: (206) 245-1700
                                                    Facsimile: (206) 245-1785
20                                                  Paul.Lawrence@pacificalawgroup.com
                                                    Taki.Flevaris@pacificalawgroup.com
21                                                  Alanna.Peterson@pacificalawgroup.com
22                                                  Attorneys for Defendants
23

24

25

26

27
     UNOPPOSED MOTION TO CLARIFY OR EXTEND                                         PACIFICA LAW GROUP LLP
                                                                                       1191 SECOND AVENUE
     FRCP 26(f) CONFERENCE DATE - 2                                                          SUITE 2000
                                                                                  SEATTLE, WASHINGTON 98101-3404
     Case No. 2:20-cv-01698-BJR                                                      TELEPHONE: (206) 245.1700
                                                                                      FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 29 Filed 02/12/21 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2

 3             I hereby certify that on this 12th day of February, 2021, I electronically filed the foregoing

 4   document with the Court ECF system, which will send notification of such filing to all counsel of

 5   record.

 6             Dated this 12th day of February, 2021.

 7

 8                                                                                          s/ Thien Tran
                                                                     Thien Tran, Paralegal/Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     UNOPPOSED MOTION TO CLARIFY OR EXTEND                                           PACIFICA LAW GROUP LLP
                                                                                         1191 SECOND AVENUE
     FRCP 26(f) CONFERENCE DATE - 3                                                            SUITE 2000
                                                                                    SEATTLE, WASHINGTON 98101-3404
     Case No. 2:20-cv-01698-BJR                                                        TELEPHONE: (206) 245.1700
                                                                                        FACSIMILE: (206) 245.1750
